Citation Nr: 1817433	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-39 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative arthritis.

2.  Entitlement to a rating in excess of 20 percent for left knee retropatellar pain syndrome with patella femoral tendonitis.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to October 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.


REMAND

Generally, a VA examiner must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Specifically, an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  

Prior to the September 2016 Board hearing, the Veteran underwent VA examinations in August 2011 and June 2012, the findings of which are either too remote to adequate assess the current severity of the Veteran's disabilities or are deficient based on a new understanding of the applicable laws and regulations. 

After the September 2016 hearing, the Veteran underwent VA examinations in July 2017, to assess the severity of his left knee and lumbar spine disabilities.  The examiner briefly states that the Veteran's functional loss, including limitation in range of motion, could not be determined because the Veteran was not experiencing a flare-up of his left knee or lumbar spine disability during the examinations.  As such, the examiner stated that providing such opinions would speculative.  In other words, the examiner failed to state what information and evidence was considered, and failed to explain why such evidence does not permit the examiner to offer an estimation of the functional loss during a flare-ups in this case.  See Jones v. Shinseki, 23 Vet. App. at 382, 389 (2010).  Therefore, a remand is necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his left knee and lumbar spine disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and non-weight-bearing range of motion assessments. 

In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares-in degrees of motion lost, if possible.  If the examiner is unable to conduct any needed testing or concludes that testing is not necessary, the examiner should clearly explain why that is so.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s). 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  The AOJ should then re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

